          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 1 of 22




 1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4
   Daniel P. Quigley (009809)
 5 Email: dquigley@CDQLaw.com
   J. Neil Stuart (028569)
 6 Email: nstuart@CDQLaw.com

 7    Attorneys for Trans Union, LLC

 8
                         IN THE UNITED STATES DISTRICT COURT
 9

10                               FOR THE DISTRICT OF ARIZONA
11
     Linnea M. Gashi-Doberdoli,                    Case No. 4:18-cv-00483-RM
12
                    Plaintiff,
13                                                 DEFENDANT TRANS UNION LLC
     v.
14                                                 ANSWER AND DEFENSES TO
   DT Automotive Center, Inc., d/b/a Desert        PLAINTIFF’S COMPLAINT
15
   Toyota of Tucson; TruWest Credit Union;
16 America First Credit Union; Tucson Federal
   Credit Union; Experian Information
17 Solutions, Inc.; and Trans Union, LLC.

18
                    Defendants.
19

20

21            Defendant Trans Union, LLC (“Trans Union”) hereby files its Answer and Defenses
22 to the Plaintiff Linnea M. Gashi-Doberdoli’s Complaint.        The paragraph numbers below
23 correspond to the paragraph numbers contained in the Plaintiff’s Complaint to the extent

24 possible.

25 I.         PRELIMINARY STATEMENT.
26            1.    Trans Union admits only that Plaintiff has asserted claims against Defendants
27 for alleged violations of the Equal Credit Opportunity Act (“ECOA”), the Fair Credit

28 Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., and the Arizona Consumer Fraud Act.
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 2 of 22




                      1 Trans Union denies that it violated any law relied upon by Plaintiff, and denies all remaining

                      2 allegations contained in paragraph 1 of the Complaint.

                      3         2.     Trans Union is without information or knowledge sufficient to form a belief
                      4 as to the truth of the allegations contained in paragraph 2 of the Complaint and, therefore,

                      5 denies the same.

                      6         3.     Trans Union is without information or knowledge sufficient to form a belief
                      7 as to the truth of the allegations contained in paragraph 3 of the Complaint and, therefore,

                      8 denies the same.
COHEN DOWD QUIGLEY




                      9         4.     Trans Union is without information or knowledge sufficient to form a belief
                     10 as to the truth of the allegations contained in paragraph 4 of the Complaint and, therefore,

                     11 denies the same.

                     12         5.     Trans Union is without information or knowledge sufficient to form a belief
                     13 as to the truth of the allegations contained in paragraph 5 of the Complaint and, therefore,

                     14 denies the same.

                     15         6.     Trans Union is without information or knowledge sufficient to form a belief
                     16 as to the truth of the allegations contained in paragraph 6 of the Complaint and, therefore,

                     17 denies the same.

                     18         7.     Trans Union is without information or knowledge sufficient to form a belief
                     19 as to the truth of the allegations contained in paragraph 7 of the Complaint and, therefore,

                     20 denies the same.

                     21 II.     JURISDICTION.
                     22         8.     Trans Union admits that jurisdiction is proper in this Court.
                     23         9.     Trans Union admits that this Court has supplemental jurisdiction.
                     24 III.    VENUE & INTRA-DISTRICT ASSIGNMENT.
                     25         10.    Trans Union, solely based on the allegations contained in the Complaint,
                     26 admits that venue is proper in this District.

                     27         11.    Trans Union, solely based on the allegations contained in the Complaint,
                     28 admits that venue is proper in this District.

                                                                        2
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 3 of 22




                      1 IV.    THE PARTIES.
                      2        12.    Trans Union is without information or knowledge sufficient to form a belief
                      3 as to the truth of the allegations contained in paragraph 12 of the Complaint and, therefore,

                      4 denies the same.

                      5        13.    Trans Union is without information or knowledge sufficient to form a belief
                      6 as to the truth of the allegations contained in paragraph 13 of the Complaint and, therefore,

                      7 denies the same.

                      8        14.    Trans Union is without information or knowledge sufficient to form a belief
COHEN DOWD QUIGLEY




                      9 as to the truth of the allegations contained in paragraph 14 of the Complaint and, therefore,

                     10 denies the same.

                     11        15.    Trans Union is without information or knowledge sufficient to form a belief
                     12 as to the truth of the allegations contained in paragraph 15 of the Complaint and, therefore,

                     13 denies the same.

                     14        16.    Trans Union is without information or knowledge sufficient to form a belief
                     15 as to the truth of the allegations contained in paragraph 16 of the Complaint and, therefore,

                     16 denies the same.

                     17        17.    Trans Union is without information or knowledge sufficient to form a belief
                     18 as to the truth of the allegations contained in paragraph 17 of the Complaint and, therefore,

                     19 denies the same.

                     20        18.    Trans Union is without information or knowledge sufficient to form a belief
                     21 as to the truth of the allegations contained in paragraph 18 of the Complaint and, therefore,

                     22 denies the same.

                     23        19.    Trans Union admits that it is a foreign corporation authorized to do business
                     24 in Arizona.

                     25        20.    Trans Union admits that it is a “consumer reporting agency” as defined by §
                     26 1681a(f) of the FCRA and that it assembles consumer credit information for the purpose of

                     27 furnishing consumer reports to third parties. Trans Union admits that it sells consumer

                     28 reports pursuant to contracts and agreements with subscribers.      Trans Union is without
                                                                      3
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 4 of 22




                      1 information or knowledge sufficient to form a belief as to the truth of the remaining

                      2 allegations contained in paragraph 20 of the Complaint and, therefore, denies the same.

                      3 V.     GENERAL ALLEGATIONS COMMON TO ALL CLAIMS.
                      4        21.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 21 of the Complaint and, therefore,

                      6 denies the same.

                      7        22.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 22 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        23.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 23 of the Complaint and, therefore,

                     12 denies the same.

                     13        24.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 24 of the Complaint and, therefore,

                     15 denies the same.

                     16        25.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 25 of the Complaint and, therefore,

                     18 denies the same.

                     19        26.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 26 of the Complaint and, therefore,

                     21 denies the same.

                     22        27.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 27 of the Complaint and, therefore,

                     24 denies the same.

                     25        28.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 28 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      4
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 5 of 22




                      1        29.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 29 of the Complaint and, therefore,

                      3 denies the same.

                      4        30.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 30 of the Complaint and, therefore,

                      6 denies the same.

                      7        31.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 31 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        32.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 32 of the Complaint and, therefore,

                     12 denies the same.

                     13        33.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 33 of the Complaint and, therefore,

                     15 denies the same.

                     16        34.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 34 of the Complaint and, therefore,

                     18 denies the same.

                     19        35.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 35 of the Complaint and, therefore,

                     21 denies the same.

                     22        36.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 36 of the Complaint and, therefore,

                     24 denies the same.

                     25        37.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 37 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      5
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 6 of 22




                      1        38.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 38 of the Complaint and, therefore,

                      3 denies the same.

                      4        39.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 39 of the Complaint and, therefore,

                      6 denies the same.

                      7        40.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 40 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        41.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 41 of the Complaint and, therefore,

                     12 denies the same.

                     13        42.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 42 of the Complaint and, therefore,

                     15 denies the same.

                     16        43.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 43 of the Complaint and, therefore,

                     18 denies the same.

                     19        44.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 44 of the Complaint and, therefore,

                     21 denies the same.

                     22        45.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 45 of the Complaint and, therefore,

                     24 denies the same.

                     25        46.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 46 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      6
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 7 of 22




                      1        47.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 47 of the Complaint and, therefore,

                      3 denies the same.

                      4        48.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 48 of the Complaint and, therefore,

                      6 denies the same.

                      7        49.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 49 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        50.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 50 of the Complaint and, therefore,

                     12 denies the same.

                     13        51.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 51 of the Complaint and, therefore,

                     15 denies the same.

                     16        52.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 52 of the Complaint and, therefore,

                     18 denies the same.

                     19        53.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 53 of the Complaint and, therefore,

                     21 denies the same.

                     22        54.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 54 of the Complaint and, therefore,

                     24 denies the same.

                     25        55.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 55 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      7
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 8 of 22




                      1        56.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 56 of the Complaint and, therefore,

                      3 denies the same.

                      4        57.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 57 of the Complaint and, therefore,

                      6 denies the same.

                      7        58.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 58 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        59.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 59 of the Complaint and, therefore,

                     12 denies the same.

                     13        60.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 60 of the Complaint and, therefore,

                     15 denies the same.

                     16        61.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 61 of the Complaint and, therefore,

                     18 denies the same.

                     19        62.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 62 of the Complaint and, therefore,

                     21 denies the same.

                     22        63.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 63 of the Complaint and, therefore,

                     24 denies the same.

                     25        64.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 64 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      8
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 9 of 22




                      1        65.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 65 of the Complaint and, therefore,

                      3 denies the same.

                      4        66.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 66 of the Complaint and, therefore,

                      6 denies the same.

                      7        67.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 67 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        68.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 68 of the Complaint and, therefore,

                     12 denies the same.

                     13        69.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 69 of the Complaint and, therefore,

                     15 denies the same.

                     16        70.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 70 of the Complaint and, therefore,

                     18 denies the same.

                     19        71.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 71 of the Complaint and, therefore,

                     21 denies the same.

                     22        72.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 72 of the Complaint and, therefore,

                     24 denies the same.

                     25        73.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 73 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      9
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 10 of 22




                      1        74.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 74 of the Complaint and, therefore,

                      3 denies the same.

                      4        75.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 75 of the Complaint and, therefore,

                      6 denies the same.

                      7        76.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 76 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        77.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 77 of the Complaint and, therefore,

                     12 denies the same.

                     13        78.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 78 of the Complaint and, therefore,

                     15 denies the same.

                     16        79.    Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 79 of the Complaint and, therefore,

                     18 denies the same.

                     19        80.    Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 80 of the Complaint and, therefore,

                     21 denies the same.

                     22        81.    Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 81 of the Complaint and, therefore,

                     24 denies the same.

                     25        82.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 82 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                     10
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 11 of 22




                      1        83.    Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 83 of the Complaint and, therefore,

                      3 denies the same.

                      4        84.    Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 84 of the Complaint and, therefore,

                      6 denies the same.

                      7        85.    Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 85 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        86.    Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 86 of the Complaint and, therefore,

                     12 denies the same.

                     13        87.    Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 87 of the Complaint and, therefore,

                     15 denies the same.

                     16                        DEFENDANT CREDITOR INQUIRIES
                     17        88.    Trans Union is without information or knowledge sufficient to form a belief
                     18 as to the truth of the allegations contained in paragraph 88 of the Complaint and, therefore,

                     19 denies the same.

                     20        89.    Trans Union is without information or knowledge sufficient to form a belief
                     21 as to the truth of the allegations contained in paragraph 89 of the Complaint and, therefore,

                     22 denies the same.

                     23        90.    Trans Union is without information or knowledge sufficient to form a belief
                     24 as to the truth of the allegations contained in paragraph 90 of the Complaint and, therefore,

                     25 denies the same.

                     26        91.    Trans Union is without information or knowledge sufficient to form a belief
                     27 as to the truth of the allegations contained in paragraph 91 of the Complaint and, therefore,

                     28 denies the same.

                                                                     11
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 12 of 22




                      1        92.     Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 92 of the Complaint and, therefore,

                      3 denies the same.

                      4        93.     Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 93 of the Complaint and, therefore,

                      6 denies the same.

                      7        94.     Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 94 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10        95.     Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 95 of the Complaint and, therefore,

                     12 denies the same.

                     13        96.     Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 96 of the Complaint and, therefore,

                     15 denies the same.

                     16        97.     Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 97 of the Complaint and, therefore,

                     18 denies the same.

                     19        98.     Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 98 of the Complaint and, therefore,

                     21 denies the same.

                     22        99.     Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 99 of the Complaint and, therefore,

                     24 denies the same.

                     25        100.    Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 100 of the Complaint and, therefore,

                     27 denies the same.

                     28

                                                                      12
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 13 of 22




                      1                 DEFENDANT TRUWEST CREDIT UNION CREDIT
                                            INQUIRY AND CREDIT EXTENSION
                      2

                      3        101.    Trans Union is without information or knowledge sufficient to form a belief
                      4 as to the truth of the allegations contained in paragraph 101 of the Complaint and, therefore,

                      5 denies the same.

                      6        102.    Trans Union is without information or knowledge sufficient to form a belief
                      7 as to the truth of the allegations contained in paragraph 102 of the Complaint and, therefore,

                      8 denies the same.
COHEN DOWD QUIGLEY




                      9        103.    Trans Union is without information or knowledge sufficient to form a belief
                     10 as to the truth of the allegations contained in paragraph 103 of the Complaint and, therefore,

                     11 denies the same.

                     12        104.    Trans Union is without information or knowledge sufficient to form a belief
                     13 as to the truth of the allegations contained in paragraph 104 of the Complaint and, therefore,

                     14 denies the same.

                     15        105.    Trans Union is without information or knowledge sufficient to form a belief
                     16 as to the truth of the allegations contained in paragraph 105 of the Complaint and, therefore,

                     17 denies the same.

                     18        106.    Trans Union is without information or knowledge sufficient to form a belief
                     19 as to the truth of the allegations contained in paragraph 106 of the Complaint and, therefore,

                     20 denies the same.

                     21        107.    Trans Union is without information or knowledge sufficient to form a belief
                     22 as to the truth of the allegations contained in paragraph 107 of the Complaint and, therefore,

                     23 denies the same.

                     24        108.    Trans Union is without information or knowledge sufficient to form a belief
                     25 as to the truth of the allegations contained in paragraph 108 of the Complaint and, therefore,

                     26 denies the same.

                     27

                     28

                                                                      13
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 14 of 22




                      1         109.   Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 109 of the Complaint and, therefore,

                      3 denies the same.

                      4         110.   Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 110 of the Complaint and, therefore,

                      6 denies the same.

                      7            Claim I: Violations for the Federal Equal Credit Opportunity Act
                      8                                        15 U.S.C. §1691(d)
COHEN DOWD QUIGLEY




                      9                    Desert Toyota, Tucson Federal Credit Union, America
                     10                          First Credit Union, TruWest Credit Union

                     11         111.   Trans Union restates and incorporates its responses to paragraphs 1 – 110
                     12 above as though fully stated herein.

                     13         112.   Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 112 of the Complaint and, therefore,

                     15 denies the same.

                     16         113.   Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 113 of the Complaint and, therefore,

                     18 denies the same.

                     19         114.   Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 114 of the Complaint and, therefore,

                     21 denies the same.

                     22         115.   Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 115 of the Complaint and, therefore,

                     24 denies the same.

                     25 . . .

                     26 . . .

                     27 . . .

                     28 . . .

                                                                      14
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 15 of 22




                      1                  Claim II: Violation of the Equal Credit Opportunity Act
                      2                                    15 U.S.C. § 1691(a)(1)
                      3                                          Desert Toyota
                      4        116.    Trans Union restates and incorporates its responses to paragraphs 1 – 115
                      5 above as though fully stated herein.

                      6        117.    Trans Union is without information or knowledge sufficient to form a belief
                      7 as to the truth of the allegations contained in paragraph 117 of the Complaint and, therefore,

                      8 denies the same.
COHEN DOWD QUIGLEY




                      9        118.    Trans Union is without information or knowledge sufficient to form a belief
                     10 as to the truth of the allegations contained in paragraph 118 of the Complaint and, therefore,

                     11 denies the same.

                     12        119.    Trans Union is without information or knowledge sufficient to form a belief
                     13 as to the truth of the allegations contained in paragraph 119 of the Complaint and, therefore,

                     14 denies the same.

                     15        120.    Trans Union is without information or knowledge sufficient to form a belief
                     16 as to the truth of the allegations contained in paragraph 120 of the Complaint and, therefore,

                     17 denies the same.

                     18               Claim III: Violations for the Federal Fair Credit Reporting Act
                     19                                        16 U.S.C. § 1681b(f)
                     20           Desert Toyota, Tucson Federal Credit Union, America First Credit
                     21                            Union, TruWest Credit Union

                     22        121.    Trans Union restates and incorporates its responses to paragraphs 1 – 120
                     23 above as though fully stated herein.

                     24        122.    Trans Union is without information or knowledge sufficient to form a belief
                     25 as to the truth of the allegations contained in paragraph 122 of the Complaint and, therefore,

                     26 denies the same.

                     27

                     28

                                                                       15
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 16 of 22




                      1         123.   Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 123 of the Complaint and, therefore,

                      3 denies the same.

                      4         124.   Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 124 of the Complaint and, therefore,

                      6 denies the same.

                      7         125.   Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 125 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10         126.   Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 126 of the Complaint and, therefore,

                     12 denies the same.

                     13         127.   Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 127 of the Complaint and, therefore,

                     15 denies the same.

                     16         128.   Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 128 of the Complaint and, therefore,

                     18 denies the same.

                     19         129.   Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 129 of the Complaint and, therefore,

                     21 denies the same.

                     22         130.   Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 130 of the Complaint and, therefore,

                     24 denies the same.

                     25         131.   Trans Union is without information or knowledge sufficient to form a belief
                     26 as to the truth of the allegations contained in paragraph 131 of the Complaint and, therefore,

                     27 denies the same.

                     28 . . .

                                                                      16
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 17 of 22




                      1                 Claim IV: Violations of the Arizona Consumer Fraud Act
                      2                                 A.R.S. §§ 44-1521 to 44-1534
                      3                                        Desert Toyota
                      4        132.    Trans Union restates and incorporates its responses to paragraphs 1 – 131
                      5 above as though fully stated herein.

                      6        133.    Trans Union is without information or knowledge sufficient to form a belief
                      7 as to the truth of the allegations contained in paragraph 133 of the Complaint and, therefore,

                      8 denies the same.
COHEN DOWD QUIGLEY




                      9        134.    Trans Union is without information or knowledge sufficient to form a belief
                     10 as to the truth of the allegations contained in paragraph 134 of the Complaint and, therefore,

                     11 denies the same.

                     12        135.    Trans Union is without information or knowledge sufficient to form a belief
                     13 as to the truth of the allegations contained in paragraph 135 of the Complaint and, therefore,

                     14 denies the same.

                     15        136.    Trans Union is without information or knowledge sufficient to form a belief
                     16 as to the truth of the allegations contained in paragraph 136 of the Complaint and, therefore,

                     17 denies the same.

                     18        137.    Trans Union is without information or knowledge sufficient to form a belief
                     19 as to the truth of the allegations contained in paragraph 137 of the Complaint and, therefore,

                     20 denies the same.

                     21        138.    Trans Union is without information or knowledge sufficient to form a belief
                     22 as to the truth of the allegations contained in paragraph 138 of the Complaint and, therefore,

                     23 denies the same.

                     24        139.    Trans Union is without information or knowledge sufficient to form a belief
                     25 as to the truth of the allegations contained in paragraph 139 of the Complaint and, therefore,

                     26 denies the same.

                     27

                     28

                                                                      17
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 18 of 22




                      1         140.   Trans Union is without information or knowledge sufficient to form a belief
                      2 as to the truth of the allegations contained in paragraph 140 of the Complaint and, therefore,

                      3 denies the same.

                      4         141.   Trans Union is without information or knowledge sufficient to form a belief
                      5 as to the truth of the allegations contained in paragraph 141 of the Complaint and, therefore,

                      6 denies the same.

                      7         142.   Trans Union is without information or knowledge sufficient to form a belief
                      8 as to the truth of the allegations contained in paragraph 142 of the Complaint and, therefore,
COHEN DOWD QUIGLEY




                      9 denies the same.

                     10         143.   Trans Union is without information or knowledge sufficient to form a belief
                     11 as to the truth of the allegations contained in paragraph 143 of the Complaint and, therefore,

                     12 denies the same.

                     13         144.   Trans Union is without information or knowledge sufficient to form a belief
                     14 as to the truth of the allegations contained in paragraph 144 of the Complaint and, therefore,

                     15 denies the same.

                     16         145.   Trans Union is without information or knowledge sufficient to form a belief
                     17 as to the truth of the allegations contained in paragraph 145 of the Complaint and, therefore,

                     18 denies the same.

                     19         146.   Trans Union is without information or knowledge sufficient to form a belief
                     20 as to the truth of the allegations contained in paragraph 146 of the Complaint and, therefore,

                     21 denies the same.

                     22         147.   Trans Union is without information or knowledge sufficient to form a belief
                     23 as to the truth of the allegations contained in paragraph 147 of the Complaint and, therefore,

                     24 denies the same.

                     25 . . .

                     26 . . .

                     27 . . .

                     28 . . .

                                                                      18
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 19 of 22




                      1               Claim V: Violations for the Federal Fair Credit Reporting Act
                      2                                        15 U.S.C. §1681e(a)
                      3                                            Experian
                      4        148.    Trans Union restates and incorporates its responses to paragraphs 1 – 147
                      5 above as though fully stated herein.

                      6        149.    Trans Union is without information or knowledge sufficient to form a belief
                      7 as to the truth of the allegations contained in paragraph 149 of the Complaint and, therefore,

                      8 denies the same.
COHEN DOWD QUIGLEY




                      9        150.    Trans Union is without information or knowledge sufficient to form a belief
                     10 as to the truth of the allegations contained in paragraph 150 of the Complaint and, therefore,

                     11 denies the same.

                     12        151.    Trans Union is without information or knowledge sufficient to form a belief
                     13 as to the truth of the allegations contained in paragraph 151 of the Complaint and, therefore,

                     14 denies the same.

                     15        152.    Trans Union is without information or knowledge sufficient to form a belief
                     16 as to the truth of the allegations contained in paragraph 152 of the Complaint and, therefore,

                     17 denies the same.

                     18               Claim VI: Violations for the Federal Fair Credit Reporting Act
                     19                                        15 U.S.C. §1681e(a)
                     20                                           TransUnion
                     21        153.    Trans Union restates and incorporates its responses to paragraphs 1 – 152
                     22 above as though fully stated herein.

                     23        154.    Trans Union denies the allegations contained in paragraph 154 of the
                     24 Complaint.

                     25        155.    Trans Union denies the allegations contained in paragraph 155 of the
                     26 Complaint.

                     27        156.    Trans Union denies the allegations contained in paragraph 156 of the
                     28 Complaint.

                                                                       19
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 20 of 22




                      1         157.   Trans Union denies the allegations contained in paragraph 157 of the
                      2 Complaint.

                      3         Trans Union denies the relief sought in the prayer paragraph of the Complaint under
                      4 Claim VI.

                      5                                DEMAND FOR JURY TRIAL
                      6         Trans Union admits Plaintiff demands a trial by jury.
                      7                                          DEFENSES
                      8         158.   At all relevant times, Trans Union maintained and followed reasonable
COHEN DOWD QUIGLEY




                      9 procedures to avoid violations of the FCRA and assure maximum possible accuracy of the

                     10 information concerning Plaintiff in preparing consumer reports related to Plaintiff.

                     11         159.   Trans Union alleges that any alleged damages to Plaintiff, which Trans Union
                     12 continues to deny, are the result of the acts or omissions of Plaintiff or others, over whom

                     13 Trans Union has no control and for whom Trans Union has no responsibility.

                     14         160.   Trans Union at all times acted in compliance with the FCRA.
                     15         161.   Plaintiff’s claims for exemplary or punitive damages and the FCRA damage
                     16 model violate the Due Process Clause of the Fourteenth Amendment and the laws of the

                     17 State of Arizona.

                     18         162.   Any alleged damages to Plaintiff, which Trans Union continues to deny, were
                     19 caused in whole or in part by an intervening or superseding cause.

                     20         WHEREFORE, Defendant Trans Union, LLC, respectfully requests that this
                     21 Honorable Court deny the relief requested in Plaintiff’s Complaint, dismiss the action in its

                     22 entirety, grant Trans Union its costs of suit and expenses incurred herein, including

                     23 reasonable attorneys’ fees, and for such other and further relief as the court deems just.

                     24 . . .

                     25 . . .

                     26 . . .

                     27 . . .

                     28 . . .

                                                                       20
                          Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 21 of 22




                      1       DATED this 13th day of November, 2018.
                      2
                                                             COHEN DOWD QUIGLEY
                      3                                      The Camelback Esplanade One
                                                             2425 East Camelback Road, Suite 1100
                      4
                                                             Phoenix, Arizona 85016
                      5                                        Attorneys for Trans Union LLC
                      6
                                                             /s/ J. Neil Stuart__________
                      7                                      Daniel P. Quigley
                                                             J. Neil Stuart
                      8
COHEN DOWD QUIGLEY




                      9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                               21
                           Case 4:18-cv-00483-RM Document 27 Filed 11/13/18 Page 22 of 22




                      1                                 CERTIFICATE OF SERVICE
                      2         I hereby certify that on the 13th day of November, 2018, I electronically transmitted
                      3 the attached document to the Clerk’s Office using the CM/ECF System for filing and

                      4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

                      5
                          Christine Anderson Ferraris                       Timothy R. Hyland
                      6   A. FERRARIS LAW PLLC                              CAVANAGH LAW FIRM PA
                          333 North Wilmot Road, Suite 340                  1850 North Central Avenue, Suite 2400
                      7
                          Tucson, Arizona 85711                             Phoenix, Arizona 85004
                      8   cferraris@aferrarislaw.com                        thyland@cavanaghlaw.com
                           and                                               and
COHEN DOWD QUIGLEY




                      9
                          Susan Mary Rotkis                                 Benjamin John Branson
                     10   CONSUMER LITIGATION ASSOCIATES PLLC               BAUMAN LOEWE WITT & MAXWELL
                          382 South Convent Avenue                          PLLC
                     11   Tucson, Arizona 85716                             8765 East Bell Road, Suite 210
                     12   srotkis@clalegal.com                              Scottsdale, Arizona 85260
                            Counsel for Plaintiff                           bbranson@cavanaghlaw.com
                     13                                                       Counsel for America First Credit Union
                     14
                          David L. O’Daniel                                 Jonathan A. Dessaules
                     15 GORDON & REES LLP                                   DESSAULES LAW GROUP
                     16
                        111 West Monroe Street, Suite 1600                  5353 North 16th Street, Suite 110
                        Phoenix, Arizona 85003                              Phoenix, Arizona 85016
                     17 dodaniel@gordonrees.com                             jdessaules@dessauleslaw.com
                          Counsel for Tucson Federal Credit Union             Counsel for Experian Information Solutions,
                     18
                                                                              Inc.
                     19
                          Devin Sreecharana
                     20
                          Andrew Scott Lishko
                     21   MAY POTENZA BARAN & GILLESPIE PC
                          201 North Central Avenue, Suite 2210
                     22
                          Phoenix, Arizona 85004-0608
                     23   devin@maypotenza.com
                          alishko@maypotenza.com
                     24     Counsel for Truwest Credit Union
                     25
                                                                    /s/ J. Neil Stuart
                     26
                                                                    J. Neil Stuart
                     27

                     28

                                                                      22
